DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 14 and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 discloses in lines 6-7 that the shape, location and dimensions of the female element correspond with the shape, location and dimensions of the male element but then in lines 3 and 11-13 the claim discloses that the relationship between the male and female elements is nonperfect by means of a difference in dimension of the widths as such making what is intended by the corresponding “dimensions” in lines 6-7 unclear since at least one dimension is intended to be different.  For the purposes of examination, the claim will be interpreted as just the shape and location of the male and female elements corresponding.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, 14, 15, 17 and 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (GB2523010A) and Reisman (6050873).  Kelley discloses a set of building bricks (Fig. 11) formed from a soft compressive elastic material such as polyurethane foam (page 4 lines 14-17 and page 9 lines 29-31), wherein the building bricks (1) are rectangular parallelepiped shaped with a length greater than 20cm, a width and a height (page 4 lines 19-27) capable of being detachably joined with other bricks of the set using integral male-female elements (page 11 lines 28-29 & page 13 lines 1-2) configured with a non-perfect joining relationship that creates an interference fit (Fig. 10, page 7 lines 5-14).  Cylindrical protrusions (5) having a width or diameter extend from a first face of the building brick to define the male elements which are positioned according to the length of the brick (Fig.10) and cylindrical recesses (2) having a width or diameter smaller than that of the male elements (page 7 lines 5-14) extend into an opposite face of the building brick to define the female elements which are positioned to correspond to the male elements such that the number of male and female elements will be equal for each brick (Fig. 10).  Kelley discloses the basic inventive concept, with the exception of the protrusion being hollow, the brick including at least one relief bore and wherein the length of the brick, width of the brick and the width or diameter of the male and female elements are multiples of each other.  Reisman discloses building bricks with male and female elements in the form of protrusions and recesses (Fig. 1) configured such that the protrusions are hollow (Fig. 1, column 2 lines 37-40), the bricks include at least one relief bore (22) that extends along a length of the female elements so as to be capable of relieving pressure by increasing the deformability of the recess (column 3 lines 10-13) and the length of the bricks, the width of the bricks and the width or diameter of the male and female elements are dimensioned to be multiples of each other (Fig. 4, column 2 line 64 – column 3 line 9).  Since the references, all relate to building bricks having male and female elements, it would have been obvious to configure the male elements to be hollow and for the brick to include a relief bore for the predictable result of saving material while also enhancing deformability and to have the length and width of the bricks and widths or diameters of the male and female elements be multiples of each other for the predictable result of aiding in the construction and appearance of formed walls that can be placed in alternating offset configurations.  In regard to the configuration of the bore including that it be a non-circular relief bore, the examiner notes that changes in configuration have been held to be an obvious matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In regard to the difference in the widths or diameters of the female and male elements being at least one millimeter, the examiner notes that a recitation of relative dimensions that would not cause the claimed invention to perform differently than the prior art device does not patentably distinguish the claimed invention over the prior art.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In regard to the soft compressive elastic material requiring 0-12psi to compress 25%, the examiner further notes that using known materials suitable for the intended use has been held to be obvious.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  The combination creates a building brick with a relief bore around a length of at least one of the female elements that continuously relieves pressure exerted around a length of the male element when inserted into the female element.
Response to Arguments
Applicant’s arguments, see 4-14, filed 9/9/22, with respect to the rejection(s) of claim(s) 1, 5-6, 10, 14-15, 17 and 19-30 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art as outlined above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publications 2014/0227937 and 2016/0361661.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711                                                                                                                                                                                                        
/ALVIN A HUNTER/Primary Examiner, Art Unit 3711